DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55:
KR 10-2016-0135264

Information Disclosure Statement
The information disclosure statement filed April 17, 2019, fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
An English translation of non patent literature document #9 has not been provided
An English translation of non patent literature document #10 has not been provided

Claim Objections
Claim 4 is objected to because of the following informalities:  
In regards to claim 4, the term “a displacement information” should be changed to “displacement information”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larsen (US 2009/0069756).
	In regards to claim 1, Larsen teaches a liquid medicine injection device (Figure 1, medication delivery device [1]) comprising: 
a liquid medicine storage unit including: 
a cylinder (medicine containing cartridge [4]) including a space configured to store liquid medicine therein 
a discharge hole (at proximal end of cartridge [4] where injection needle [6] is connected) connected to the space 
a piston (piston [5]) arranged inside the cylinder and configured to move toward the discharge hole depending on discharge of the liquid medicine when present
a first electrode (electrode [+]) on an outer surface of the cylinder 
a second electrode (electrode [÷]) on the outer surface of the cylinder, the second electrode facing the first electrode with the piston therebetween 
a circuit unit including a substrate (electronic circuit) electrically connected to the first electrode and the second electrode (paragraph [0068])
	In regards to claim 2, Larsen teaches wherein the first electrode and the second electrode extend in a direction that intersects with a liquid surface of the liquid medicine that contacts the piston (Figure 1).
	In regards to claim 3, Larsen teaches wherein one end of the first electrode is adjacent to the discharge hole, and another end of the first electrode extends away from the discharge hole, and one end of the second electrode is adjacent to the discharge hole, and another end of the second electrode extends away from the discharge hole (Figure 1).
	In regards to claim 4, Larsen teaches wherein the circuit unit is configured to calculate a displacement information of the piston based on a capacitance change between the first electrode and the second electrode (paragraph [0068]).
	  In regards to claim 5, Larsen teaches wherein the circuit unit is configured to calculate an actual injected amount of the liquid medicine based on the displacement information of the piston (paragraph [0086]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Larsen, as applied to claim 1 above, and further in view of Cefai et al (US 8,729,912).
	In regards to claim 6, Larsen does not teach a pump connected to the discharge hole, as Larsen teaches an injection needle [6] connected to the discharge hole (Figure 1). Cefai et al teaches a liquid medicine injection device (Figure 3) comprising a pump (micropump [106]) connected to a discharge hole (outlet [105]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device, of Larsen, with a pump, as taught by Cefai et al, as such will provide a variable rate of infusion of the liquid medicine to a patient over several days (column 1, lines 20-23).

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen, as applied to claim 1 above, and further in view of Garibotto et al (US 2006/0178633).
	In regards to claim 7, Larsen is silent about a case configured to receive the liquid medicine storage unit and the circuit unit; and an inner frame inside the case.  Garibotto et al teaches a liquid medicine injection device (Figures 1-4 and 9-18) comprising a case (external housing [202]) configured to receive a liquid medicine storage unit (fluid reservoir [230]) and a circuit unit (control circuitry board [290]), and an inner frame (chassis [100]) inside the case (Figure 9). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device, of Larsen, with a case and an inner frame inside the case, as taught by Garibotto et al, as the case will enclose components, including the liquid medicine storage unit and the circuit unit, and the inner frame (paragraph [0031]) to provide a protective effect thereto, and the inner frame will provide mechanical and/or electrical connection between components of the device (paragraph [0025]).

	In regards to claim 9, in the modified device of Larsen and Garibotto et al, Larsen teaches a conductive member (first and second electrodes… integrated with a pair of opposing arms [2][3]) (paragraph [0029]) curved along an outer surface of the liquid medicine storage unit 
	In regards to claim 10, in the modified device of Larsen and Garibotto et al, Larsen is silent about an inner frame. Garibotto et al teaches another embodiment (Figures 5-6) wherein an inner frame [100] is configured to regulate a location of a conductive member (electrically conductive path(s) [190]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the inner frame, of the modified device of Larsen and Garibotto et al, to be configured to regulate a location of the conductive member, as taught by Garibotto et al, as such will provide electrical connections between one or more of the components of the device, for example, between a power source, the circuit unit, a fluid driving mechanism, sensors and other electronic components, and will form an antenna for receiving signals, for example, transmitted from a remote control (paragraph [0028]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783